  Case 16-81248      Doc 50       Filed 04/19/19 Entered 04/19/19 08:59:11           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ANGELA R. ALLEN                       §       Case No. 16-81248
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/19/2016.

       2) The plan was confirmed on 09/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          11/03/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 09/28/2017, 09/11/2018, 11/01/2018.

       5) The case was dismissed on 11/01/2018.

       6) Number of months from filing or conversion to last payment: 24.

       7) Number of months case was pending: 35.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $3,250.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81248      Doc 50       Filed 04/19/19 Entered 04/19/19 08:59:11        Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 5,206.00
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                      $ 5,181.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 1,727.27
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 426.55
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 2,153.82

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
ZALUTSKY & PINSKI, LTD              Lgl      4,000.00   4,000.00       4,000.00   1,727.27        0.00
PERITUS PORTFOLIO SERVICES II,      Sec      6,000.00   8,950.00       6,000.00   2,555.30      471.88
PERITUS PORTFOLIO SERVICES II,      Uns     10,464.64   7,591.57      10,541.57       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        556.00     564.00         564.00       0.00        0.00
AMERICAN INFOSOURCE LP              Uns        287.56        NA             NA        0.00        0.00
AT&T SERVICES INC                   Uns        309.75        NA             NA        0.00        0.00
CALVARY PORTFOLIO SERVICES          Uns        520.00        NA             NA        0.00        0.00
CAVALRY SPV I, LLC                  Uns          0.00     519.80         519.80       0.00        0.00
CER                                 Uns          0.00        NA             NA        0.00        0.00
CHASE BANK                          Uns        465.39        NA             NA        0.00        0.00
CHASE CARD SERVICES                 Uns          0.00        NA             NA        0.00        0.00
COMENITY BANK / BLAIR               Uns          0.00        NA             NA        0.00        0.00
CREDIT ONE BANK NA                  Uns         42.00        NA             NA        0.00        0.00
FASHION BUG                         Uns          0.00        NA             NA        0.00        0.00
FINGERHUT                           Uns          0.00        NA             NA        0.00        0.00
FIRST PREMIER BANK                  Uns          0.00        NA             NA        0.00        0.00
FRONTIER COMMUNICATION              Uns          0.00        NA             NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns          0.00   1,033.03       1,033.03       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81248      Doc 50       Filed 04/19/19 Entered 04/19/19 08:59:11      Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim        Claim      Claim   Principal   Interest
Name                                Class   Scheduled     Asserted   Allowed        Paid       Paid
KWIK TRIP INC                       Uns        323.90          NA         NA        0.00       0.00
NATIONSTAR MORTGAGE LLC             Uns          0.00   211,274.35       0.00       0.00       0.00
NICKOLAI & POLETTI LLC              Uns      2,709.87     2,288.42   2,288.42       0.00       0.00
PERSONAL FINANCE COMPANY            Uns      2,137.45     1,923.61   1,923.61       0.00       0.00
PORTFOLIO RECOVERY                  Uns      1,033.03          NA         NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        564.00       115.00     115.00       0.00       0.00
RISE CREDIT                         Uns          0.00          NA         NA        0.00       0.00
SALLIE MAE                          Uns          0.00          NA         NA        0.00       0.00
SEVENTH AVENUE                      Uns        449.73       449.73     449.73       0.00       0.00
SPRINGLEAF FINANCIAL S              Uns          0.00          NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns      1,141.16     1,394.55   1,394.55       0.00       0.00
SYNCB / HOME DESIGN SELE            Uns          0.00          NA         NA        0.00       0.00
SYNCB / PAYPAL                      Uns          0.00          NA         NA        0.00       0.00
SYNCHRONY BANK / SAMS               Uns          0.00          NA         NA        0.00       0.00
SYNCHRONY BANK / WALMART            Uns          0.00          NA         NA        0.00       0.00
TARGET                              Uns          0.00          NA         NA        0.00       0.00
TITLE LENDERS INC                   Uns          0.00          NA         NA        0.00       0.00
TRI STATE ADJUSTMENTS               Uns        231.58       231.58     231.58       0.00       0.00
TRI-STATE ADJUSTMENTS               Uns          0.00          NA         NA        0.00       0.00
TRS RECOVERY SERVICES INC           Uns        154.08          NA         NA        0.00       0.00
TRS RECOVERY SERVICES INC           Uns         55.66          NA         NA        0.00       0.00
TRS RECOVERY SERVICES INC           Uns        104.44          NA         NA        0.00       0.00
TRS RECOVERY SERVICES INC           Uns        154.08          NA         NA        0.00       0.00
WAL MART                            Uns        129.08          NA         NA        0.00       0.00
WALGREENS                           Uns         50.00          NA         NA        0.00       0.00
WE ENERGIES                         Uns        449.03       545.03     545.03       0.00       0.00
WELLS FARGO                         Uns          0.00          NA         NA        0.00       0.00
WELLS FARGO BANK                    Uns        663.11          NA         NA        0.00       0.00
WELLS FARGO DEALER SERVICES         Uns          0.00          NA         NA        0.00       0.00
WI ELECTRIC                         Uns          0.00          NA         NA        0.00       0.00
WISCONSIN BELL INC                  Uns         71.21          NA         NA        0.00       0.00
WORLD ACCEPTANCE CORP               Uns        396.00          NA         NA        0.00       0.00
WORLD ACCEPTANCE                    Uns        291.71     1,001.23   1,001.23       0.00       0.00
VILLAGE PARK OF HOFFMAN             Uns          0.00          NA         NA        0.00       0.00
ADVANCE AMERICA, CASH               Uns          0.00       556.00     556.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81248      Doc 50       Filed 04/19/19 Entered 04/19/19 08:59:11    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
SFC                                 Uns          0.00   1,114.28   1,114.28       0.00       0.00
VERIPRO SOLUTIONS, INC              Uns          0.00       0.00       0.00       0.00       0.00
NICKOLAI & POLETTI LLC              Uns          0.00   3,074.23   3,074.23       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81248      Doc 50       Filed 04/19/19 Entered 04/19/19 08:59:11     Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 6,000.00       $ 2,555.30           $ 471.88
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 6,000.00       $ 2,555.30           $ 471.88

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 25,352.06           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 2,153.82
       Disbursements to Creditors               $ 3,027.18

TOTAL DISBURSEMENTS:                                             $ 5,181.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81248        Doc 50      Filed 04/19/19 Entered 04/19/19 08:59:11               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
